Citation Nr: 1714817	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-11 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left foot.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January and September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDING OF FACT

On June 11, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the decision being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

Here, in written correspondence dated in June 2016, the Veteran stated that he "wish[ed] to continue my request for service connected diabetes mellitus secondary to hepatitis C[,] reference SOC dated 02/10/2015" but that he "wish[ed] to withdraw all other issues [in the] SSOC dated 02/09/2016."  In relevant part, the Board notes that the SSOC dated on February 9th, 2016 included the issues of entitlement to an increased rating greater than 10 percent for service-connected peripheral neuropathy of the left foot and entitlement to a TDIU.  These two issues are the only issues on appeal at the time of the Veteran's June 2016 statement.  Accordingly, the Veteran's appeal for an increased rating for peripheral neuropathy of the left foot and a TDIU has been withdrawn.  

The Board acknowledges that the Veteran submitted a subsequent statement in July 2016 in which he noted that "[d]ue to multiple correspondence from the VA which has been confusing I mistakenly sent a letter withdrawing the issues listed on a SSOC dated 2/9/2016.  It is my understanding the issues are ready to be heard at the BVA level.  I wish to proceed with the BVA hearing on those issues."  Unfortunately, however, the Veteran had already withdrawn his appeal, as a withdrawal is effective when received.  38 C.F.R. § 20.204(b)(3).  Significantly, the Veteran's June 2016 correspondence indicating his intent to withdraw his appeal is explicit, unambiguous, and done with a full understanding of the consequences of such action on his part.  Warren v. McDonald, 28 Vet. App. 214, 218 (2016) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).  

As such, there remains no allegation of error of fact or law for appellate consideration with respect to the claims herein on appeal.  Thus, the Board does not have jurisdiction to review the claims, and they are dismissed.  

ORDER

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left foot is dismissed. 

Entitlement to a TDIU is dismissed. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


